TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 23, 2020



                                      NO. 03-19-00243-CV


            Mary Cheney, Surviving Spouse of Decedent Eric Cheney, Appellant

                                                  v.

                                  The Levy Company, Appellee




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY, AND SMITH
         REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order dismissing appellant’s claims. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the order. Therefore, the Court

reverses the trial court’s order of dismissal and remands the case to the trial court for further

proceedings. Appellee shall pay all costs relating to this appeal, both in this Court and in the court

below.
         TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 23, 2020



                                      NO. 03-19-00334-CV


                Mary Cheney, As Surviving Spouse of Eric Cheney, Appellant

                                                  v.

                                  The Levy Company, Appellee




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY, AND SMITH
         REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order dismissing appellant’s claims. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the order. Therefore, the Court

reverses the trial court’s order of dismissal and remands the case to the trial court for further

proceedings. Appellee shall pay all costs relating to this appeal, both in this Court and in the court

below.
         TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 23, 2020



                                      NO. 03-19-00335-CV


                Mary Cheney, As Surviving Spouse of Eric Cheney, Appellant

                                                  v.

                                       Iteris, Inc., Appellee




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY, AND SMITH
         REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order dismissing appellant’s claims. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the order. Therefore, the Court

reverses the trial court’s order of dismissal and remands the case to the trial court for further

proceedings. Appellee shall pay all costs relating to this appeal, both in this Court and in the court

below.